           Case 1:20-cv-01313-LLS Document 11 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                  Plaintiff,
                                                                  1:20-CV-1313 (LLS)
                      -against-
                                                                  CIVIL JUDGMENT
 CONEDISON COMPANY OF NY, et al.,

                                  Defendants.

         Pursuant to the order issued June 1, 2020, dismissing this action, but granting Plaintiff

leave to replead his claims in an amended complaint to be filed with 30 days of the date of that

order,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. Plaintiff

has failed to file an amended complaint within the time allowed. The Court therefore dismisses

Plaintiff’s claims for the reasons discussed in the Court’s June 1, 2020 order. The Court

dismisses Plaintiff’s claims under federal law for failure to state a claim on which relief may be

granted, and declines to consider Plaintiff’s claims under state law.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
